Case: 16-11507      Document: 00514144239         Page: 1    Date Filed: 09/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-11507                                   FILED
                                  Summary Calendar                         September 6, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JEFFREY DAVID SMITH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-256-1


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jeffrey David Smith appeals the district court’s revocation of his
supervised release, arguing that the evidence failed to establish that he
violated the conditions of his supervised release by committing a new offense
under 18 U.S.C. § 1001(a)(2). He contends that there was insufficient evidence
that his statement on his monthly reporting form, in which he falsely denied
having contact with persons with a criminal record, was material or was made


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11507    Document: 00514144239     Page: 2   Date Filed: 09/06/2017


                                 No. 16-11507

with an intent to deceive, both of which are necessary elements under the
statute. A district court may revoke a term of supervised release upon a
finding, by a preponderance of the evidence, that the defendant violated a
condition of supervised release. See 18 U.S.C. § 3583(e)(3); United States v.
Hinson, 429 F.3d 114, 118-19 (5th Cir. 2005). The district court’s decision to
revoke supervised release is reviewed for an abuse of discretion. United States
v. Grandlund, 71 F.3d 507, 509 (5th Cir. 1995), opinion clarified, 77 F.3d 811
(5th Cir. 1996). When the sufficiency of the evidence is challenged on appeal,
this court must “view the evidence and all reasonable inferences that may be
drawn from the evidence in a light most favorable to the government.” United
States v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir. 1994) (internal quotation
marks and citation omitted). The district court can “choose among reasonable
constructions of the evidence,” and the evidence is sufficient if a reasonable
trier of fact could have reached the district court’s conclusion. Id. (internal
quotation marks and citation omitted).
      Viewing the evidence in the light most favorable to the Government, we
conclude that a reasonable trier of fact could determine that Smith violated the
conditions of his supervised release by making a false statement on his
supervised release monthly reporting form in violation of § 1001.            See
Grandlund, 71 F.3d at 509; Alaniz-Alaniz, 38 F.3d at 792. Therefore, the
district court’s judgment is AFFIRMED.




                                       2